Citation Nr: 0521224	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  99-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected low back disability.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision in which 
the RO granted service connection for a low back disability 
and assigned a 10 percent evaluation, effective on September 
1, 1995.  

In April 1998, the Board remanded this case for additional 
evidentiary development.  

In an August 1998 rating decision, the RO granted an 
increased rating of 20 percent for the service-connected low 
back disability, effective on September 1, 1995.

In October 2003, the Board again remanded this case for 
additional evidentiary development.  

The appeal is again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The record reflects that the veteran's claim for an increased 
rating for the low back disability was last adjudicated by 
the RO in a Supplemental Statement of the Case (SSOC) dated 
in April 2005.  

Thereafter, in May 2005, the veteran submitted a private 
medical report dated in November 2004, to the AMC.  

This report reflects treatment for complaints of pain, 
numbness and other symptoms in the right lower extremity, 
which were attributed by the examining physician to a 
diagnosis of acute right S1-2 radiculopathy based on the 
results of EMG/NVC studies.  

This report was not already associated with the claims folder 
or accompanied by a waiver of initial consideration by the 
RO.  Consequently, the Board finds that this case must be 
remanded so that the RO can review this evidence in the first 
instance.  

Furthermore, in a signed statement also received in May 2005, 
the veteran indicated that he was undergoing physical therapy 
for his back and was planning to submit records of that 
treatment as soon as the therapy was finished.  He also 
reported having undergone surgery in February 2005.  

Therefore, while this case is in remand status, the RO should 
contact the veteran and request copies of any additional 
treatment that he believes to be relevant to his claim, 
including records of the physical therapy that he reported in 
the May 2005 statement, and the records of the surgery that 
was performed in February 2005.  

In addition, in light of the fact that the veteran apparently 
underwent surgery in February 2005, the Board finds that 
another VA examination is warranted to determine the current 
severity of his back disability.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his claimed 
low back disorder.  He should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider identified.  He should be 
specifically asked to provide release 
forms for the surgery conducted in 
February 2005 and the physical therapy he 
reported in May 2005.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should arrange for the veteran 
to undergo another VA examination to 
determine the severity of the service-
connected low back disorder.  The 
examiner should be requested to review 
the claims folder, to include the reports 
of previous VA spine and neurological 
examinations.  The examiner should be 
instructed to include x-ray studies of 
the lumbosacral spines, and to provide 
complete observations of the ranges of 
motion of the lumbosacral spine.  All 
findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:

a.  Does the lumbosacral spine exhibit 
weakened movement, excess 
fatigability, incoordination, or pain 
on use attributable to the service-
connected disability (if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms)?  

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time 
(these determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?  

c.  Is there any favorable or 
unfavorable ankylosis of the spine?  

d.  In addition, if possible, please 
state whether the lumbosacral spine 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

3.  Based on action taken in connection 
with the development requested 
hereinabove, the RO should the 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the RO should issue an SSOC, and the 
veteran and his representative should be 
afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




